Citation Nr: 0931702	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  04-27 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from May 
1968 to May 1970. 

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

In February 2007, the Board remanded the claim for service 
connection for PTSD to the RO, via the Appeals Management 
Center (AMC), for additional development and consideration.  
The case is now returned to the Board for appellate review.


FINDING OF FACT

Resolving all reasonable doubt in his favor, the Veteran has 
PTSD as a result of his period of active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the appellant, 
further development under the VCAA or other law would not 
result in a more favorable result for the appellant, or be of 
assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for the PTSD.  The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

The Veteran seeks entitlement to service connection for PTSD 
due to stressful experiences ("stressors") while serving in 
Vietnam, some related to combat and others not.  The Board 
finds sufficient evidence of record to concede one stressor 
in particular, that his current PTSD is due to a fall from a 
helicopter in Vietnam, during the Vietnam War.  

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.303, 3.306 (2008).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

Since the record contains the requisite current diagnosis of 
PTSD from his recent VA treatment records, resolution of this 
appeal turns on whether there also is credible supporting 
evidence that any of the claimed in-service stressors 
actually occurred, and medical nexus evidence linking the 
current diagnosis to at least one of those stressors.  In 
adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the Veteran "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
it is shown through military citation or other appropriate 
evidence that a Veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the Veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) and (f). 

In this case, there is no conclusive evidence the Veteran 
engaged in combat with an enemy force while in Vietnam.  His 
service personnel records show that he served in the U. S. 
Army in Vietnam, during the Vietnam War, from May 1968 to May 
1970.  He was awarded the National Defense Service Medal, the 
Republic of Vietnam Campaign Medal, the Vietnam Service 
Medal, Good Conduct Medal, Overseas Bar, Expert Badge (M-14), 
and Sharpshooter Badge (M-16).  While those medals are 
commendable in their own right, he was not awarded any medal 
or commendation typically associated with valor or heroism 
shown while engaged in combat with an enemy force.  In fact, 
there is no indication in his service records of 
participation in campaigns, and his military records show 
that he served in a military occupational specialty of 
powerman.  So there is no evidence confirming his involvement 
in combat while serving in Vietnam.  See VAOPGCPREC 12-99 
(October 18, 1999).  In a May 2009 report, the U.S. Army and 
Joint Services Records Research Center (JSRRC) was unable to 
confirm any combat for his unit.

When a determination is made, as here, that the Veteran did 
not "engage in combat with the enemy," or that the claimed 
stressor is not related to combat, his lay testimony, alone, 
will not be enough to establish the occurrence of the alleged 
stressor.  Rather, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
his testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

But that said, evidence in this case acknowledges the Veteran 
experienced at least one of his claimed stressors in service, 
which underlies his present diagnosis of PTSD.  The Veteran 
has alleged that he fell from a helicopter in February 1969.  
In this regard, the April 1970 separation examination report 
diagnosed the Veteran for chronic low back pain, in part due 
to a back injury in February 1969 in Vietnam.  Subsequently, 
the June 1974 VA examiner also indicated the Veteran had 
lumbar back strain due to falling out of a helicopter, 
apparently based upon the Veteran's reported history of 
falling three to four feet out of a helicopter in Vietnam.  
Based on these assertions and medical records, the RO 
conceded his back injury from a helicopter in a July 1974 
rating decision, and granted service connection for chronic 
back strain.  Since then, there is also a buddy statement on 
record from D.G., who claims that he was the pilot of a 
chopper in Vietnam, and that the Veteran fell out of it while 
approaching a hill at great speed, allegedly under enemy 
fire.  This provides credible lay testimony confirming the 
Veteran's allegation of a helicopter accident (albeit, again, 
there is no evidence confirming the Veteran engaged in 
combat).  Also, a discharge summary from Bon Secours Hospital 
dated in August 1975 confirms he underwent surgery for his 
back a few years following the asserted accident.  Overall, 
there is uncontradicted and sufficiently detailed lay and 
medical evidence here that the Veteran indeed fell out of a 
helicopter during the Vietnam War.  This establishes at least 
one verified stressor that can be attributed to his current 
PTSD.  And there need not be corroboration of every detail, 
such as the specific height of his fall.  Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).  

Finally, there also is medical nexus evidence of a causal 
relationship between the Veteran's current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f); see also Hickson, 12 Vet. App. at 253.  The Board 
finds the February 2003 VA PTSD compensation examination 
report to be highly probative evidence of a positive nexus to 
an in-service PTSD stressor.  Significantly, the examiner 
noted the Veteran's reported stressor of being "dropped on a 
hill for temporary duty," in forming a diagnosis of PTSD.  
As such, the VA examiner has implicitly associated the 
condition with the Veteran's in-service helicopter accident.  

In light of the evidence, the Board finds that service 
connection for PTSD is warranted.  The Board finds that the 
evidence shows the Veteran has a confirmed DSM-IV diagnosis 
of PTSD based on a verified stressor he experienced in 
service.  Accordingly, resolving all reasonable doubt in his 
favor, the Board finds that the evidence supports granting 
service connection for PTSD.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


ORDER

The claim for service connection for PTSD is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


